                  Case 20-10361-KBO              Doc 533       Filed 05/29/20        Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- x
                                                           :
In re:                                                     :   Chapter 11
                                                           :
HYGEA HOLDINGS CORP., et al.,                              :   Case No. 20-10361 (KBO)
                                                           :
                  Debtors.1                                :   (Jointly Administered)
                                                           :
                                                           :   Related Docket Nos. 382 and 404
                                                           :
---------------------------------------------------------- x

                    NOTICE OF FILING OF SUPPLEMENT TO THE
            FIRST AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
              OF HYGEA HOLDINGS CORP. AND ITS AFFILIATED DEBTORS

           PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.      On February 19, 2020, the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) commenced chapter 11 cases by filing with the United States
Bankruptcy Court for the District of Delaware (the “Court”) voluntary petitions for relief under
chapter 11 of title 11 of the United States Code.

      2.      On May 1, 2020, the Debtors filed the First Amended Joint Chapter 11 Plan of
Reorganization of Hygea Holdings Corp. and Its Affiliated Debtors [Docket No. 382-1] (as
amended, modified, or supplemented from time to time, the “Amended Plan”).2




1
  The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management
Services, Inc. (6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861);
Florida Group Healthcare LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC
(1649); Hygea Acquisition Orlando, LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp. (2605);
Hygea IGP of Central Florida, Inc. (9453); Hygea IGP, LLC (7724); Hygea Medical Centers of Florida, LLC (5301);
Hygea Medical Partners, LLC (4486); Hygea of Delaware, LLC (4830); Hygea of Georgia, LLC (5862); Hygea of
Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc. (8567); Medlife Activity Center, LLC (2311); Mobile
Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare Medicaid MSO, Inc. (6956); Palm Allcare
MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738); Palm Medical Network, LLC
(9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician Management Associates East Coast,
LLC (7319); Physician Management Associates SE, LLC (3883); Physicians Group Alliance, LLC (7824); Primum
Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional Health Choice, Inc. (6850). The address
of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280, Miami, FL 33174.

2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Amended Plan.


                                                          1
              Case 20-10361-KBO         Doc 533     Filed 05/29/20     Page 2 of 3




       3.    In support of the Amended Plan, the Debtors submit this plan supplement (this
“Plan Supplement”) containing the following documents:

               Exhibit      Plan Supplement Document

                  A         Form of New Secured Debt Documents

                  B         Form of Stockholders Agreement

                  C         Corporate Organizational Chart for Reorganized
                            Debtors

                  D         List of Directors of New Board and
                            Officers of Reorganized Debtors

                   E        List of Material Contracts to be Assumed and Assigned

                   F        List of Retained Causes of Action

                  G         List of Dissolved Entities

                  H         Form of Creditors’ Trust Agreement

                   I        Identity of Trustee for the Creditors’ Trust and
                            Members of Creditors’ Trust Oversight Committee


        4.     All exhibits that comprise this Plan Supplement are integral to, and are considered
part of, the Amended Plan, but remain subject to final approval by the Court as well as
agreement and execution by the parties thereto. The Debtors reserve all rights to amend, modify
or supplement this Plan Supplement and any of the documents attached hereto in accordance
with the terms of the Amended Plan.

       5.      A hearing to confirm the Amended Plan is scheduled to be held on June 12, 2020
at 10:00 a.m. (ET), or as soon thereafter as counsel can be heard, before the Honorable Karen B.
Owens, United States Bankruptcy Judge for the District of Delaware, 824 Market Street, 6th
Floor, Wilmington, Delaware 19801.

        6.       The Amended Plan and this Plan Supplement may be examined by any party in
interest: (i) between the hours of 8:00 a.m. and 4:00 p.m., Monday through Friday, excluding
federal holidays, at the Office of the Clerk of the Court, 824 N. Market St., 2nd Fl., Wilmington,
Delaware 19801; (ii) at the Debtors’ case website (https://dm.epiq11.com/hygea); or (iii) at the
Court’s website (http://www.deb.uscourts.gov) (a PACER account is required); or may be
obtained by written request to Epiq Corporate Restructuring, LLC (“Epiq”), at
hygeatabulation@epiqglobal.com, or by telephoning Epiq at 1-866-897-6433 (Toll Free U.S. and
Canada) or 1-646-282-2500 (International).

                                                2
            Case 20-10361-KBO   Doc 533   Filed 05/29/20    Page 3 of 3




Dated: Wilmington, Delaware        COLE SCHOTZ P.C.
       May 29, 2020
                                   /s/ J. Kate Stickles
                                   J. Kate Stickles (I.D. No. 2917)
                                   500 Delaware Avenue, Suite 1410
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 652-3131
                                   Facsimile: (302) 652-3117
                                   kstickles@coleschotz.com

                                   – and –

                                   Michael D. Sirota (admitted pro hac vice)
                                   Stuart Komrower (admitted pro hac vice)
                                   Felice R. Yudkin (admitted pro hac vice)
                                   Jacob S. Frumkin (admitted pro hac vice)
                                   Michael Trentin (admitted pro hac vice)
                                   25 Main Street
                                   Hackensack, New Jersey 07601
                                   Telephone: (201) 489-3000
                                   Facsimile: (201) 489-3479

                                   Counsel for Debtors and Debtors-in-Possession




                                      3
